Case 3:17-cv-00108-GPC-MDD Document 736 Filed 11/19/18 PageID.64477 Page 1 of 13



      Evan R. Chesler (pro hac vice)
  1   (N.Y. Bar No. 1475722)
      echesler@cravath.com
  2   CRAVATH, SWAINE & MOORE LLP
      825 Eighth Avenue
  3   New York, NY 10019
      Telephone: (212) 474-1000
  4   Facsimile: (212) 474-3700
  5   David A. Nelson (pro hac vice)
      (Ill. Bar No. 6209623)
  6   davenelson@quinnemanuel.com
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
  7   500 West Madison Street, Suite 2450
      Chicago, Illinois 60661
  8   Telephone: (312) 705-7400
      Facsimile: (312) 705-7401
  9
      Karen P. Hewitt (State Bar No. 145309)
10    kphewitt@jonesday.com
      JONES DAY
11    4655 Executive Drive, Suite 1500
      San Diego, CA 92121
12    Telephone: (858) 314-1200
      Facsimile: (844) 345-3178
13
14    [Additional counsel identified on signature page]

15    Attorneys for Defendant and Counterclaim-Plaintiff
      QUALCOMM INCORPORATED
16
                          UNITED STATES DISTRICT COURT
17
                       SOUTHERN DISTRICT OF CALIFORNIA
18
      IN RE:                                   No. 3:17-CV-0108-GPC-MDD
19
      QUALCOMM LITIGATION                      QUALCOMM INCORPORATED’S
20                                             REPLY MEMORANDUM OF
                                               POINTS AND AUTHORITIES IN
21                                             FURTHER SUPPORT OF ITS
                                               MOTION TO STRIKE CERTAIN
22                                             EXPERT REPORTS OF APPLE
                                               AND THE CONTRACT
23                                             MANUFACTURERS
24                                             Judge:       Hon. Mitchell D. Dembin
                                               Courtroom:   2A
25                                             Date:        December 7, 2018
                                               Time:        1:30 p.m.
26
                                               FILED UNDER SEAL
27
28
        QUALCOMM’S REPLY IN FURTHER                         CASE NO. 3:17-CV-0108-GPC-MDD
        SUPPORT OF MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 736 Filed 11/19/18 PageID.64478 Page 2 of 13




  1           The rules of the road in this litigation, agreed-upon and so-ordered by the
  2   Court, required all parties to identify their rebuttal experts, and the subject matter of
  3   those experts’ testimony, by February 12, 2018. Failure to do so results in
  4   preclusion: “any party that fails to make these disclosures shall not, absent
  5   substantial justification, be permitted to use evidence or testimony not disclosed at
  6   any hearing or at the time of trial.” (Dkt. 116 at 1-2.)
  7           There is no dispute that Apple1 did not properly disclose any of the six experts
  8   at issue in this Motion as required by the Scheduling Order. Apple admits in its
  9   Opposition that it did not identify these experts by the Court-ordered deadline.
10    (Apple Br. at 1.)
11            The only remaining question is whether Apple’s failure to make the required
12    disclosures should be excused. Under this Court’s order, the only available excuse
13    for Apple’s non-disclosure is “substantial justification”. (Dkt. 116 at 2.) And Apple
14    has not shown that its failure to comply with the Scheduling Order was substantially
15    justified.
16            With respect to Mr. Rodermund, Apple offers no justification at all for its
17    failure to abide by the Scheduling Order. Thus, without the slightest dispute,
18    Mr. Rodermund should be excluded.
19            With respect to the other five “Technical Experts”, Apple attempts to excuse
20    its own failing by pointing to alleged insufficiencies in Qualcomm’s initial expert
21    disclosures. But Apple has had its day in court on arguments about Qualcomm’s
22    disclosures. Apple moved to strike Qualcomm’s technical expert reports, and the
23    Court struck only certain portions of some of those reports. The remaining
24    opinions, which Apple now purports to rebut, were properly disclosed in compliance
25    with the Scheduling Order. Thus, Apple cannot rely on any purported deficiency in
26
27      1
          The expert reports that are the subject of this Motion were served on behalf of
28    both Apple and the Contract Manufacturers (the “CMs”). For simplicity, this
      Motion refers only to Apple.
            QUALCOMM’S REPLY IN FURTHER             -1-          CASE NO. 3:17-CV-0108-GPC-MDD
            SUPPORT OF MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 736 Filed 11/19/18 PageID.64479 Page 3 of 13




  1   Qualcomm’s technical expert disclosures for substantial justification of its own
  2   disregard of the Order.
  3          Apple’s argument that its failure to abide by the rules of the road was
  4   “harmless” is unavailing. This is not a Rule 37 sanctions motion. As this Court
  5   explained when deciding to strike certain opinions of Qualcomm’s technical experts,
  6   “[i]n this case, the parties agreed to a different procedure, embodied in the first
  7   Scheduling Order issued by the Court”, whereby the consequence of an untimely
  8   expert disclosure was, absent “substantial justification”, exclusion. (Dkt. 603 at 3.)
  9   In any event, and although not essential to this Motion, Apple’s non-disclosure
10    prejudiced Qualcomm, as explained in Qualcomm’s moving papers and below.
11           Apple’s failure to show a substantial justification for its non-disclosure of
12    these experts can lead to only one conclusion under the terms of the Scheduling
13    Order: “a party that fails to make the required disclosures shall not, absent
14    substantial justification, be permitted to use evidence or testimony not disclosed at
15    any hearing or at trial.” (Id. at 3.) Apple cannot dismiss this Court’s Order as
16    “form over substance”. (Apple Br. at 2.) See, e.g., Johnson v. Mammoth
17    Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992) (“A scheduling order is not a
18    frivolous piece of paper, idly entered, which can be cavalierly disregarded by
19    counsel without peril.” (quotations omitted)). Apple’s six additional expert reports
20    should be stricken.
21                                        ARGUMENT
22    I.     APPLE OFFERS NO JUSTIFICATION AT ALL FOR ITS FAILURE
23           TO DISCLOSE MR. RODERMUND.

24           Apple has not met its burden of showing substantial justification for its failure
25    to disclose Mr. Rodermund as an expert witness. In fact, Apple makes no effort to
26    do so. Accordingly, Mr. Rodermund should be excluded.
27           Apple does not contend that it was unaware of the subject matter of the
28    Qualcomm expert opinions (from Qualcomm expert Dr. Huber) that Mr. Rodermund

           QUALCOMM’S REPLY IN FURTHER             -2-         CASE NO. 3:17-CV-0108-GPC-MDD
           SUPPORT OF MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 736 Filed 11/19/18 PageID.64480 Page 4 of 13




  1   seeks to address. Apple has never complained that Dr. Huber’s opinions were not
  2   adequately disclosed in accordance with the Scheduling Order, and Apple would
  3   have no basis to do so.2
  4           Instead of offering a substantial justification for its non-disclosure, Apple
  5   argues that its behavior should be excused because Qualcomm “was not wholly
  6   ignorant” of Mr. Rodermund, because Apple had disclosed him as a potential fact
  7   witness, and because Qualcomm “could not have been surprised that Apple and the
  8   CMs provided a rebuttal expert report” on the subject matter covered by
  9   Mr. Rodermund’s report. (Apple Br. at 16-18.) These arguments are unavailing.
10            Apple has put Mr. Rodermund forward as an expert witness, not a fact
11    witness, as Apple’s Trial Witness List, served November 2, 2018, confirms. (Ex. A
12    at 23 (Apple’s Pretrial Disclosures).) It is also noteworthy that Apple pays
13    Mr. Rodermund €400 per hour for his work on this case (Dkt. 676-14 at 746
14    (Rodermund Rebuttal Rpt.)), which would seem to be incompatible with any
15    assertion that Mr. Rodermund is a fact witness. It is therefore irrelevant that Apple
16    identified Mr. Rodermund as a potential fact witness. (See Apple Br. at 5.)
17            Even if Apple’s disclosures of Mr. Rodermund as a fact witness could
18    somehow be construed as disclosure of an expert witness under the Scheduling
19    Order (which they cannot), that would not affect the conclusion here. Apple’s first
20    disclosure of Mr. Rodermund as a fact witness was in its supplemental Rule 26
21    Initial Disclosures served in April and June 2018, months after the deadline for
22    identifying rebuttal expert witnesses.
23            Moreover, Mr. Rodermund’s proposed expert testimony does not, as Apple
24    claims, “fall squarely within” its descriptions of his expected fact testimony. (Apple
25    Br. at 17.) Apple’s April 30, 2018 disclosure identified Mr. Rodermund as a fact
26      2
          Qualcomm timely disclosed Dr. Huber on January 12, 2018 as an expert
      regarding “issues related to Standard Development Organizations, ETSI, 3GPP, and
27    ETSI’s IPR Policy, as well as licensing practices in the wireless telecommunications
      industry”. (Dkt. 676-02 at 6 (Qualcomm’s Opening Designations).)
28
            QUALCOMM’S REPLY IN FURTHER             -3-         CASE NO. 3:17-CV-0108-GPC-MDD
            SUPPORT OF MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 736 Filed 11/19/18 PageID.64481 Page 5 of 13




  1   witness regarding “3GPP’s practices on document management and dissemination”
  2   and the “[p]ublic availability and authenticity of 3GPP documents”. (Id. (quotation
  3   marks omitted).)3 Those descriptions are a far cry from the opinions
  4   Mr. Rodermund now intends to offer in this case, which Apple described in a
  5   November 16 pretrial disclosure as:
  6                 Apple and the CMs expect Mr. Rodermund to testify
                    regarding the meaning of Qualcomm’s FRAND
  7                 commitment to ETSI; the history and proper interpretation
                    of ETSI policies, including its intellectual rights policy;
  8                 industry practice as it relates to the FRAND commitment;
                    rebuttal to Qualcomm’s experts on these topics, to the
  9                 extent Qualcomm’s experts are permitted to and do testify
                    about them; and topics discussed at deposition.
10
11    (Ex. B at 27 (Apple’s Proposed Final Pretrial Conference Order).) The mismatch
12    between this most recent disclosure of the subjects of Mr. Rodermund’s expert
13    testimony4 and Apple’s prior disclosure of Mr. Rodermund as a fact witness—which
14    was focused on issues relating to documentation policies and authentication—is no
15    accident. As Mr. Rodermund admitted at his deposition, taken after Apple filed its
16    Opposition to this Motion, his interactions with Apple in March and April 2018
17    were limited to “provid[ing] a declaration for this case which relates to the
18    availability of 3GPP documents” and “authenticating these documents and
19    describing by when these documents were publicly available”. (Ex. C at 32:25-33:8
20    (Rodermund Dep.).) In other words, Apple’s counsel provided Mr. Rodermund
21    with “20 or 30 documents” and asked him to provide a declaration authenticating
22    them. (Id. at 33:9-34:19.) It was not until September 2018 that Mr. Rodermund
23    began working on an expert report in this case. (See id. at 37:8-37:16.) Thus, it is
24
25      3
           On June 11, 2018, Apple disclosed that Mr. Rodermund was also expected to
      testify as a fact witness about “[d]ocumentation and procedures of 3GPP and its
26    SDO partner ETSI”. (Apple Br. at 17 (quotations omitted).)
         4
27         Notably, Apple’s September 19, 2018 identification of Mr. Rodermund did not
      identify the subject matter of Mr. Rodermund’s expert testimony, or even that he
28    would be a testifying expert at all. (See Dkt. 676-09 at 93 (Sept. 19, 2018 Email
      from R. Ahmad).)
            QUALCOMM’S REPLY IN FURTHER           -4-         CASE NO. 3:17-CV-0108-GPC-MDD
            SUPPORT OF MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 736 Filed 11/19/18 PageID.64482 Page 6 of 13




  1   unsurprising that Apple’s fact witness disclosures bear no resemblance to the expert
  2   opinions Mr. Rodermund now offers.
  3           Apple’s belated disclosure of yet another expert witness, Michael Walker,
  4   provides no excuse to Apple. On July 13, 2018—five months after the February 12
  5   deadline for disclosure of rebuttal experts—Apple disclosed Mr. Walker as a
  6   rebuttal expert to “Huber” and others “to the extent that testimony relates to the
  7   meaning of ETSI’s IPR Policy”. (Dkt. 676-06 at 82 (July 20, 2018 email from
  8   R. Ahmad).)5 In its Opposition, Apple refers to Mr. Walker’s recent passing and
  9   implies, but does not expressly argue, that Mr. Rodermund is a replacement for “the
10    now-deceased Mr. Walker”. (Apple Br. at 17.) But the unfortunate fact of
11    Mr. Walker’s passing provides no substantial justification for Apple’s untimely
12    disclosure of Mr. Rodermund because Mr. Walker was also not timely disclosed and
13    for that reason was also ineligible to submit an expert report in this case. (See
14    Dkt. 676-06 at 82 (July 20, 2018 email from R. Ahmad) (admitting on July 13,
15    2018, that Mr. Walker was “[n]ot previously disclosed”).)
16            In sum, Apple has offered no justification whatsoever for its failure to abide
17    by the Scheduling Order with respect to Mr. Rodermund.6
18
        5
           Apple also timely disclosed six other experts to rebut Dr. Huber: Michael
19    Davies, Jeffrey Eisenach, Robert Liesegang, Sr., Paul Meyer, Timothy Simcoe and
      Itamar Simonson. (Dkt. 676-05 at 62 (Apple’s Rebuttal Designations).)
20       6
           Apple also attempts to excuse its non-disclosure by pointing to Qualcomm’s
21    disclosures regarding Qualcomm employee Lorenzo Casaccia. Mr. Casaccia is not
      the subject of this Motion, Apple has not objected to his disclosure, and his
22    disclosure has nothing to do with whether Apple complied with the Scheduling
      Order. Mr. Casaccia’s situation is, in any event, readily distinguishable and, indeed,
23    unrelated to the present Motion. Qualcomm disclosed Mr. Casaccia pursuant to
      Federal Rule of Civil Procedure 26(a)(2)(C), requiring the disclosure of an expert
24    witness who is not retained or specially employed to provide expert testimony. Mr.
      Casaccia, who leads Qualcomm’s delegation to the cellular SDO 3GPP, is expected
25    to provide testimony rebutting opinions offered by Apple experts Timothy Simcoe
      and Jonathan Wells that counting the number of a firm’s technical contributions to
26    3GPP indicates the value of its SEP portfolio or its technological innovations. Prior
      to the service of its expert reports, Apple did not disclose its reliance on any
27    “contribution counting” methodology. Qualcomm does not believe that Mr.
      Casaccia’s expected testimony would constitute expert testimony but disclosed Mr.
28    Casaccia out of an abundance of caution to provide Apple notice in case any of his
      testimony is later deemed to include expert opinions. (Apple Br., Ex. G at 107.)
            QUALCOMM’S REPLY IN FURTHER             -5-        CASE NO. 3:17-CV-0108-GPC-MDD
            SUPPORT OF MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 736 Filed 11/19/18 PageID.64483 Page 7 of 13



      II.     APPLE HAS NOT SHOWN SUBSTANTIAL JUSTIFICATION FOR
  1           FAILING TO DISCLOSE THE FIVE “TECHNICAL EXPERTS”.
  2
              Apple also has not met its burden of showing substantial justification for its
  3
      failure to disclose Drs. Akl, Choi, Sears, Stevenson and Zickler (Apple’s five
  4
      “Technical Experts”). Apple contends in its Opposition that this failure is
  5
      substantially justified because Qualcomm’s January 2018 expert disclosures for
  6
      eight of its experts—Drs. Andrews, Gitlin, Jayant, Madisetti, Michalson, Parulski,
  7
      Pedram and Wigdor, whom Apple’s Technical Experts seek to rebut—“did not
  8
      ‘reasonably summar[ize] the testimony the expert is expected to provide,’ as the
  9
      Scheduling Order requires”. (Apple Br. at 10.) Apple is incorrect.
10
              As an initial matter, Qualcomm properly disclosed these eight experts on
11
      January 12, 2018 in accordance with the Scheduling Order. (Dkt. 116 at 1.) With
12
      its disclosures, Qualcomm explained that each of these experts would offer expert
13
      testimony “on issues related to various Qualcomm innovations and related Patent
14
      rights, including the significance, validity, essentiality, and scope of those
15
      innovations and rights both technically and in the marketplace and their adoption
16
      and use”. (Dkt. 676-02 at 3, 5, 6-7, 9-10, 12, 17 (Qualcomm’s Opening
17
      Designations).) Although Apple claims that it was not on notice of the “specific
18
      technology” on which each expert would opine (Apple Br. at 10-11), tellingly,
19
      Apple retained and started working with at least one of the five Technical Experts at
20
      issue on this Motion—Dr. Sears—in February 2018, soon after Qualcomm’s initial
21
      expert disclosure. (Ex. D at 51:20-52:1 (Sears Dep.).)
22
              In any event, this Court has already considered and rejected Apple’s
23
      arguments that Qualcomm was required, prior to service of expert reports, to make
24
      additional disclosures of the details of its experts’ expected testimony.
25
              First, on March 9, 2018, Apple sought to compel Qualcomm to provide the
26
      “value” that Qualcomm attributes to Qualcomm’s SEPs. (Dkt. 369 at 2.) This
27
      Court denied Apple’s motion, explaining that “[t]he primary objection raised by
28
            QUALCOMM’S REPLY IN FURTHER             -6-         CASE NO. 3:17-CV-0108-GPC-MDD
            SUPPORT OF MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 736 Filed 11/19/18 PageID.64484 Page 8 of 13




  1   Qualcomm is that each interrogatory prematurely calls for expert testimony or
  2   opinions” and that “Qualcomm may wait until its expert opines regarding these
  3   values”. (Dkt. 381 at 2-3.)
  4         Second, on March 26, 2018, Apple sought to compel Qualcomm to “identify
  5   and provide claim charts for the patents it intends to rely on as part of expert
  6   discovery”. (Dkt. 397 at 4; see also Apple. Br. at 3.) This Court again denied
  7   Apple’s motion, explaining that even though “Apple asserts that Qualcomm has
  8   stated that it intends to use some of these patents in defense of this case” and intends
  9   to have “its experts rely upon them”, “Qualcomm need not provide the evidence to
10    be relied upon by its experts until the expert reports are served”. (Dkt. 407 at 3.)
11          Third, on May 2, 2018, Apple sought to compel Qualcomm provide a claim-
12    by-claim essentiality analysis for thousands of patents. (Dkt. 470 at 16-17.)
13    Qualcomm responded that “To the extent Qualcomm’s experts conduct additional
14    essentiality analysis to support their valuation opinions that analysis will be
15    provided as part of expert discovery”. (Id. at 25.) This Court again denied Apple’s
16    motion, explaining that “regarding a similar Interrogatory, this Court ruled that
17    Qualcomm need not create claim charts” and that “[t]he Court sees no reason for a
18    different result here”. (Dkt. 506 at 2-3.)
19          Finally, on July 10, 2018, Apple moved to strike the opinions of
20    12 Qualcomm experts—including Drs. Andrews, Gitlin, Jayant, Madisetti,
21    Michalson, Parulski, Pedram and Wigdor—or, in the alternative, to hold a case
22    management conference to set a new date for Apple to disclose rebuttal expert
23    witnesses. (See Dkt. 553-01 at 2, 15-23, 24.) In its motion, Apple took a position
24    identical to the one it takes in its present Opposition, claiming that Qualcomm’s
25    opening expert designations did not disclose that the experts “would be addressing
26    . . . the specific technology or patents they address in their expert reports”. (Id. at
27    25; compare with Apple Br. at 10 (arguing that Qualcomm did not “disclose that
28
          QUALCOMM’S REPLY IN FURTHER               -7-         CASE NO. 3:17-CV-0108-GPC-MDD
          SUPPORT OF MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 736 Filed 11/19/18 PageID.64485 Page 9 of 13




  1   these experts would be addressing the specific technology or the patents they
  2   ultimately addressed in their expert reports”).)
  3           On September 4, 2018, this Court granted in part and denied in part Apple’s
  4   motion. This Court struck “the express opinions on infringement” of four
  5   Qualcomm experts, but, after reviewing Qualcomm’s disclosures of Drs. Andrews,
  6   Gitlin, Jayant, Madisetti, Michalson, Parulski, Pedram and Wigdor, declined to
  7   strike any of their opinions, finding that those opinions “relate to issues of
  8   essentiality and valuation”—topics that Qualcomm timely disclosed in its January
  9   opening expert designations. (Dkt. 603 at 4-5.) In addition, the Court did not grant
10    Apple’s request to modify the Scheduling Order to allow the identification of new
11    rebuttal experts. (See id.)
12            This Court has already rejected Apple’s argument that Qualcomm’s opening
13    expert designations insufficiently disclosed the subject matter of their expert
14    testimony. Accordingly, this argument cannot provide a “substantial justification”
15    for Apple’s failure to comply with the Scheduling Order.7
16
17
18      7
           Notably, Apple has previously retained several of its Technical Experts in other
19    cases and, therefore, presumably could have timely retained and disclosed them in
      this case. For example, Apple has employed Dr. Akl as an expert since 2011.
20    (Dkt. 676-11 at 82-95 (Akl Second Rebuttal Rpt.).) Apple first worked with
      Dr. Sears in another matter approximately six years ago. (Ex. D at 42:21-43:11,
21    46:12-47:10 (Sears Dep.).) And Dr. Choi testified for Apple in March 2018 in the
      International Trade Commission case between Qualcomm and Apple. (Ex. E at
22    58:5-59:2 (Choi Dep.).) In addition to being untimely, Apple’s disclosures fail to
      provide “a reasonable summary” of the testimony of Drs. Akl, Sears and Zickler at
23    any time before their reports were served on October 2, 2018. As to Drs. Akl and
      Zickler, Apple admits that it did not make the necessary disclosure. (Apple Br. at 7
24    (admitting that Apple’s July 19 identification of Drs. Akl and Zickler “did not
      explicitly say that these experts would provide rebuttal opinions to the testimony of
25    Qualcomm’s expert”).) As to Dr. Sears, Apple argues that it made the disclosure
      (albeit belatedly) because the July 16 email in which Apple first identified Dr. Sears
26    began with the words, “To follow up on Apple’s July 13 disclosure”, which was a
      reference to a July 13 email in which Apple purported to disclose 15 different
27    rebuttal experts on a range of topics including economics, FRAND and rebuttals of
      seven different Qualcomm technical experts. Apple argues that this put Qualcomm
28    on notice that Dr. Sears would provide “the same sort of rebuttal opinions” as those
      other 15 experts (Apple Br. at 7), but that clearly cannot be a sufficient disclosure.
            QUALCOMM’S REPLY IN FURTHER            -8-         CASE NO. 3:17-CV-0108-GPC-MDD
            SUPPORT OF MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 736 Filed 11/19/18 PageID.64486 Page 10 of 13



      III.     APPLE’S ARGUMENT THAT ITS NON-DISCLOSURE WAS
  1            HARMLESS IS UNAVAILING.
  2
               Unable to make a showing of substantial justification for its failures to
  3
      comply with the Scheduling Order, Apple contends that a “sanction” under Federal
  4
      Rule of Civil Procedure 37(c) would be inappropriate because its failures to comply
  5
      were “harmless” (Apple Br. at 2, 9, 18), “caused no prejudice or surprise to
  6
      Qualcomm” (id. at 13 (capitalization altered)), or were not done in “bad faith” (id. at
  7
      9-10). Apple misses the mark.
  8
               Although Rule 37 is the default provision governing failures to disclose an
  9
      expert in a timely fashion, this Court has previously recognized that “[i]n this case,
 10
      the parties agreed to a different procedure, embodied in the first Scheduling Order
 11
      issued by the Court”. (Dkt. 603 at 3.) The Scheduling Order entered by this Court
 12
      unambiguously provides that any belatedly disclosed expert will be stricken “absent
 13
      substantial justification”. (Dkt. 116 at 2.) Indeed, the Scheduling Order explicitly
 14
      distinguishes this consequence from the “sanctions” permitted by Rule 37, when it
 15
      goes on to provide that, “In addition, the Court may impose sanctions as permitted
 16
      by Fed. R. Civ. P. 37(c)”. (Id. at 2 (emphasis added).) Accordingly, Apple’s
 17
      statements regarding prejudice or “sanctions” under Rule 37 are beside the point.
 18
               Even more remarkable, Apple’s principal argument for lack of harm is that
 19
      “Qualcomm has already deposed most of these experts and will complete the
 20
      deposition of the remaining experts this week.” (Apple Br. at 10.) In other words,
 21
      Apple contends that its disclosures were so belated that Qualcomm had to schedule
 22
      and take the depositions of six previously undisclosed experts while simultaneously
 23
      moving to strike their reports—and somehow that amounts to no prejudice to
 24
      Qualcomm. Needless to say, Apple should not be permitted to rely on its own
 25
      disregard of the Scheduling Order to claim that Qualcomm has not been prejudiced.
 26
               In fact, Qualcomm has been prejudiced for the reason just stated, and because
 27
      Qualcomm followed the rules in selecting its rebuttal experts based solely on
 28
             QUALCOMM’S REPLY IN FURTHER             -9-         CASE NO. 3:17-CV-0108-GPC-MDD
             SUPPORT OF MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 736 Filed 11/19/18 PageID.64487 Page 11 of 13




  1   Apple’s opening expert disclosures. Apple, by contrast, selected its additional
  2   rebuttal experts with the benefit of having seen Qualcomm’s opening expert reports
  3   on June 29, 2018, and with the benefit of as many as seven additional months to
  4   identify and retain rebuttal experts and to develop a rebuttal strategy. (See Mot. at
  5   10-11.) Apple both gave itself a tactical advantage that Qualcomm did not have and
  6   denied Qualcomm timely notice of, and any opportunity to adjust its expert strategy
  7   based on, Apple’s undisclosed array of additional experts. Put simply, Apple
  8   disregarded the rules of the road and should not be permitted to retain any improper
  9   benefit as a result.
 10                                      CONCLUSION
 11          For these reasons, Qualcomm respectfully requests that the Court grant
 12   Qualcomm’s Motion.
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
          QUALCOMM’S REPLY IN FURTHER             -10-        CASE NO. 3:17-CV-0108-GPC-MDD
          SUPPORT OF MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 736 Filed 11/19/18 PageID.64488 Page 12 of 13




  1    Dated: November 19, 2018          Respectfully submitted,
  2
  3                                      By: /s/ Evan R. Chesler
  4
                                         CRAVATH, SWAINE & MOORE LLP
  5                                      Evan R. Chesler (pro hac vice)
                                         (N.Y. Bar No. 1475722)
  6                                      echesler@cravath.com
                                         Keith R. Hummel (pro hac vice)
  7                                      (N.Y. Bar No. 2430668)
                                         khummel@cravath.com
  8                                      Richard J. Stark (pro hac vice)
                                         (N.Y. Bar No. 2472603)
  9                                      Antony L. Ryan (pro hac vice)
                                         (N.Y. Bar No. 2784817)
 10                                      aryan@cravath.com
                                         Gary A. Bornstein (pro hac vice)
 11                                      (N.Y. Bar No. 2916815)
                                         gbornstein@cravath.com
 12                                      J. Wesley Earnhardt (pro hac vice)
                                         (N.Y. Bar No. 4331609)
 13                                      wearnhardt@cravath.com
                                         Yonatan Even (pro hac vice)
 14                                      (N.Y. Bar No. 4339651 )
                                         yeven@cravath.com
 15                                      Vanessa A. Lavely (pro hac vice)
                                         (N.Y. Bar No. 4867412)
 16                                      vlavely@cravath.com
                                         Worldwide Plaza, 825 Eighth Avenue
 17                                      New York, NY 10019
                                         Telephone: (212) 474-1000
 18                                      Facsimile: (212) 474-3700
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
         QUALCOMM’S REPLY IN FURTHER       -11-        CASE NO. 3:17-CV-0108-GPC-MDD
         SUPPORT OF MOTION TO STRIKE
Case 3:17-cv-00108-GPC-MDD Document 736 Filed 11/19/18 PageID.64489 Page 13 of 13



                                        QUINN EMANUEL URQUHART &
  1                                     SULLIVAN, LLP
                                        David A. Nelson (pro hac vice)
  2                                     (Ill. Bar No. 6209623)
                                        davenelson@quinnemanuel.com
  3                                     Stephen Swedlow (pro hac vice)
                                        (Ill. Bar No. 6234550)
  4                                     stephenswedlow@quinnemanuel.com
                                        500 West Madison St., Suite 2450
  5                                     Chicago, Illinois 60661
                                        Telephone: (312) 705-7400
  6                                     Facsimile: (312) 705-7401
  7
                                        Alexander Rudis (pro hac vice)
  8                                     (N.Y. Bar No. 4232591)
                                        alexanderrudis@quinnemanuel.com
  9                                     51 Madison Ave., 22nd Floor
                                        New York, New York 10010
 10                                     Telephone: (212) 849-7000
                                        Facsimile: (212) 849-7100
 11
                                        Sean S. Pak (SBN 219032)
 12                                     seanpak@quinnemanuel.com
                                        50 California St., 22nd Floor
 13                                     San Francisco, CA 94111
                                        Telephone: (415) 875-6600
 14                                     Facsimile: (415) 875-6700
 15
                                        JONES DAY
 16                                     Karen P. Hewitt (SBN 145309)
                                        kphewitt@jonesday.com
 17                                     Randall E. Kay (SBN 149369)
                                        rekay@jonesday.com
 18                                     4655 Executive Drive, Suite 1500
                                        San Diego, California 92121
 19                                     Telephone: (858) 314-1200
                                        Facsimile: (858) 345-3178
 20
                                        Attorneys for Plaintiff
 21                                     QUALCOMM INCORPORATED
 22
 23
 24
 25
 26
 27
 28
         QUALCOMM’S REPLY IN FURTHER       -12-        CASE NO. 3:17-CV-0108-GPC-MDD
         SUPPORT OF MOTION TO STRIKE
